DETAILED ACTION
	The Terminal Disclaimer over U.S. App. Nos. 17/263,574 and 17/263,581 filed on 07/07/2022 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 21 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22, 23, 27, and 30, requiring all of the features of an allowable product, previously withdrawn from consideration as a result of a restriction/species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction and species election requirement as set forth in the Office action mailed on 10/27/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Eisenschenk on 08/01/2022.

The application has been amended as follows: 
Amend claim 27 as shown in the following mark-up:
27.  The esterase according to claim 21, wherein said esterase wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1. 

Amend claim 30 as follows:
In claim 30, last line, replace —SEQ ID NO: 2.— with —SEQ ID NO: 1. —.

Amend claim 36 as shown in the following mark-up:
36. A host cell comprising a nucleic acid according to claim 34 or [[of]] an expression cassette or vector comprising said nucleic acid.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Recited SEQ ID NO: 1 is a metagenome-derived cutinase enzyme known as “LC-cutinase” in the prior art and described by Sulaiman et al. (Crystal Structure and Thermodynamic and Kinetic Stability of
Metagenome-Derived LC-Cutinase, Biochemistry 53 (2014): 1858-69).  “[T]he amino acid sequence of LC-cutinase is 56.8% identical to that of T. fusca cutinase and 14.9% identical to that of F. solani pisi
cutinase, which represent bacterial and fungal cutinases, respectively.  Sulaiman et al., page 1858, right column.  Sulaiman (Thesis, Osaka Univ., 2014), cited above, in Fig. 2-1 (page 35) shows the alignment of LC-cutinase with cutinase from Thermobifida fusca and Thermobifida alba.
	Sulaiman (Thesis, Osaka Univ., 2014), pages 60-61, describe “The structure of LC-cutinase around the active site is compared with that of T. alba cutinase in Fig. 3-8. The T. alba cutinase structure shows that Tyr99, Thr100, Leu129, Met170, Trp194, Thr216, Ile217, and Phe248 form a hydrophobic patch on protein surface, to which a polyethylene glycol (PEG) partially binds . . . . Three active site residues, Ser169, Asp215, and His247, are embedded in this hydrophobic patch. The corresponding residues of LC-cutinase are Tyr95, Thr96, Phe125, Met166, Trp190, Thr211, Val212, and Phe243. These residues, as well as Ala97 and Tyr127, which are replaced by Gly (Gly101) and Gln (Gln131), respectively, in T. alba cutinase, apparently form a hydrophobic patch. A long groove is extended from the catalytic pocket in this hydrophobic patch, suggesting that this groove serves as a binding site of an amphiphilic long-chain substrate, such as PET. However, further structural studies will be necessary to understand the substrate recognition mechanism of the enzyme.”  “When the residues forming the hydrophobic patch of LC-cutinase are compared with those of T. alba cutinase, five residues are conserved in these proteins. They are Tyr95, Met166, Trp190, Thr211, and Phe243. The corresponding residues of T. alba cutinase are Tyr99, Met170, Trp194, Thr216 and Phe248. Sequence analysis also reveals that Tyr95 is replaced by Phe in S. exfoliatus lipase, to which LC-cutinase shows the highest amino acid sequence similarity. As mentioned above, the mutational studies at the substrate binding site of fungal cutinase provides a valuable information on the substrate binding mechanism of cutinase. This information may facilitate the development of the method to engineer a mutant protein with higher activity. However, none of the mutational studies at the substrate binding site of bacterial cutinase has been done.” Sulaiman, page 64.
	As such, Sulaiman (Thesis) suggest that modification of residues corresponding to those involved in substrate recognition of PET for a Thermobifida cutinase may improve PET hydrolysis activity of LC-cutinase.  However, none of the residues discussed in the cited portion of Sulaiman above correspond to any of the positions recited in claim 21.  It is noted that the numbering scheme utilized in Fig. 2-1 of Sulaiman differs from the numbering of SEQ ID NO: 1.
	Araujo et al. (Tailoring cutinase activity towards polyethylene terephthalate and polyamide 6,6 fibers, J. Biotechnol. 128 (2007): 849-57) teach a similar strategy of improving PET activity for cutinase from Fusarium solani by mutation of amino acid residues to enlarge the active site.
	There are additional teachings in the prior art regarding modification of Thermobifida cutinases to improve activity that are not necessarily related to the active site pocket of the enzyme.  Estell et al. (U.S. 2015/0017700 A1) teach amino acid modification of Thermobifida fusca lipase having SEQ ID NO: 4 of Estell et al. (which is Thermobifida fusca cutinase) including at positions T183K that aligns with Q182 of recited SEQ ID NO: 1 and S18R that aligns with D18 of recited SEQ ID NO: 1.  See Estell et al., para. [0003].  The substitutions taught by Estelle et al. are for improved activity for hydrolysis of p-nitrophenyl caprylate. Estelle et al., para. [0002].
Estelle et al. (U.S. 2014/0187468 A1) teach substitution of the same T. fusca lipase for improvement on p-nitrophenyl caprylate substrate including I217V that aligns with I217 of recited SEQ ID NO: 1.  
However, due to the low sequence identity between recited SEQ ID NO: 1 and T. fusca cutinase, there is not sufficient motivation to implement any of the substitutions taught by Estelle et al. (U.S. 2015/0017700 A1) or Estelle et al. (U.S. 2014/0187468 A1) at equivalent positions of recited SEQ ID NO: 1.
It is noted that U.S. 10,590,401 B2 and U.S. 10,584,320 B2 also relate to substitution variants of SEQ ID NO: 1 having “increased polyester degrading activity compared to an esterase of SEQ ID NO: 1.”  U.S. 10,590,401, claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652